Citation Nr: 0636402	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945 and from June 1946 to January 1947.  He has been found 
incompetent, and his has been appointed the veteran's 
fiduciary. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

A motion to advance this case on the Board's docket was 
received by the Board and granted for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement to 
service connection for bilateral hearing loss was denied by a 
rating decision dated in November 1994.

2.  Additional evidence received subsequent to the rating 
decision in 1994 includes a February 2003 VA clinical record 
showing a current bilateral hearing loss disability that 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss. 

3.  The veteran was exposed to acoustic trauma while serving 
in an artillery unit in North Africa and Europe during World 
War II.  




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for bilateral hearing loss.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the veteran's claim and granting service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The claim for service connection for bilateral hearing loss 
was initially denied in June 1988.  Thereafter, a November 
1994 rating decision found that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss had not been received as the evidence did not show that 
bilateral hearing loss 


was incurred in the veteran's military service or to a 
compensable degree within one year subsequent to service 
discharge.  As the veteran did not appeal this decision it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  A final 
decision cannot be reopened and reconsidered by VA unless new 
and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The RO found that that claim for service connection for 
bilateral hearing loss has not been reopened.  
Notwithstanding this decision, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for bilateral hearing loss.  As a February 2003 VA 
clinical record shows bilateral hearing loss for VA purposes 
as defined by 38 C.F.R. § 3.385, the Board finds that this 
evidence clearly raises a "reasonable possibility" of 
substantiating the claim for service connection for bilateral 
hearing loss, and is therefore material evidence.  38 C.F.R. 
§ 3.156.  As such, the claim for service connection for 
bilateral hearing loss is reopened. 

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the evidentiary record demonstrates 
that 


sensorineural hearing loss manifested itself to a degree of 
10 percent or more within one year of separation from 
service, then service connection for hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a) (2006).

The service medical records do not reveal any evidence of 
hearing loss and the separation examinations from each period 
of active duty conducted in July 1945 and December 1946 
reflect normal hearing.  However, the record reflects that 
the veteran served in a tank artillery unit in North Africa 
and Europe during World War II and the veteran contends that 
this exposure to loud noise during service resulted in 
gradual hearing loss from the time of service separation 
until the present.  Given the exposure to acoustic trauma 
during the veteran's service during World War II, and the 
evidence of a current hearing loss disability, the Board 
finds that the evidence is in relative equipoise and 
concludes that service connection for bilateral hearing loss 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


